Bigelow, C. J.
1. The refusal to allow an amendment to the answer, being within the discretion of the court, is not open to exception. Bruce v. Fairbanks, 12 Cush. 273. Richmond Iron Works v. Woodruff, 8 Gray, 447. Payson v. Macomber, 3 Allen, 69. Besides; we think the discretion was wisely exercised in this case. The amendment could in no way have availed the defendants, because the certificate of the magistrate would still have remained unchanged, and, when offered in evidence, would not have supported the new allegation, which the defendant by his proposed amendment sought to introduce into his answer.
2. The inquiries put to the witness Bucknam were properly rejected. The first was immaterial. The authority of the justice to administer the poor debtors’ oath did not depend on the diligence which he used in making inquiries to ascertain whether ' *63one of the magistrates specified in St. 1857, c. 141, § 4, could be fpund to attend to the duty, but on proof of the fact that their attendance was impracticable, because they could not be conveniently found. Lang v. Bunker, 1 Allen, 256. The second question was objectionable, because it was so framed as to elicit, not the fact which was at issue, but the opinion of the witness in regard to it. It is no answer to the objection to say that the witness was also the magistrate who administered the poor debtors’ oath, and that it would have been competent for him to state the fact, concerning which he was inquired of, in the official certificate made by him, that the poor debtor had taken the oath prescribed by law. His power or authority to make a statement under the sanction of his oath of office as a magistrate does not enlarge or in any way affect his right or capacity to testify as a witness in the trial of a cause. The third question put to him was also incompetent, as being intended to draw out mere hearsay testimony. .
3. All the questions put to the witnesses produced by the plaintiff were relevant and material, and calculated to elicit facts directly bearing on the issue before the jury.

Exceptions overruled.